Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
In paragraph [0007], line 4, change “the developing sleeve” to --- a developing sleeve ---.
In paragraph [0032], line 2, after “forming apparatus” insert --- 100 ---.
In paragraph [0033], line 3, change “A” to --- The ---.
In paragraph [0038], line 1, change “A” to --- The ---.
In paragraph [0038], line 3, change “A” to --- The ---.
In paragraph [0046], line 5, change “A” to --- The ---.
In paragraph [0062], line 13, after “1407C,” insert --- and ---.
In paragraph [0062], line 14, after “1210,” insert --- and ---.
In paragraph [0062], line 17, after “1418,” insert --- and ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-7 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus, including: an image forming unit configured to form an image, the image forming unit including: a photosensitive member that is rotated; an exposure unit configured to expose the photosensitive member to form an electrostatic latent image on the photosensitive member; and a developing unit having a developing sleeve carrying toner and rotating, and configured to develop the electrostatic latent image on the photosensitive member with the toner on the developing sleeve; and a controller configured to: control the image forming unit to form a first test image, a second test image, and a third test image used for adjusting a density in a main scanning direction of an image having a predetermined color to be formed by the image forming unit at different positions in a direction orthogonal to the main scanning direction on a same sheet; acquire read data relating to the first test image, the second test image, and the third test image on the same sheet, the read data being output from a reading device; and adjust the density in the main scanning direction of an image having the predetermined color to be formed by the image forming unit based on the read data, wherein a first interval between the first test image and the second test image in the direction orthogonal to the main scanning direction is different from a second interval between the second test image and the third test image in the direction orthogonal to the main scanning direction, wherein each of the first interval and the second interval is different from an integral multiple of a circumferential length of the photosensitive member, and wherein each of the first interval and the second interval is different from an integral multiple of a circumferential length of the developing sleeve.

Claims 8-13 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus, including: an image forming unit configured to form an image, the image forming unit including: a photosensitive member that is rotated; an exposure unit configured to expose the photosensitive member to form an electrostatic latent image on the photosensitive member; and a developing unit having a developing sleeve carrying toner and rotating, and configured to develop the electrostatic latent image on the photosensitive member with the toner on the developing sleeve; and a controller configured to: control the image forming unit to form first test images of different colors, second test images of the different colors, and third test images of the different colors used for adjusting a density in a main scanning direction of the image to be formed by the image forming unit at different positions in a direction orthogonal to the main scanning direction on a same sheet, each of the first test images, the second test images, and the third test images including yellow, magenta, cyan and black images formed at different positions in the directional orthogonal to the main scanning direction; acquire read data relating to the first test images, the second test images, and the third test images on the same sheet, the read data being output from a reading device; and adjust in the main scanning direction of an image to be formed by the image forming unit based on the read data, wherein a color order of each of the first test images, the second test images, and the third test images is different from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakazato discloses an image forming apparatus that forms first, second, third, and fourth pattern images for image density adjustment.
Nishikata et al disclose an image forming apparatus that includes an image forming unit configured to form a test image on a sheet; a reader configured to read the test image on the sheet, and a controller configured to obtain reading data related to the test image on the sheet.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
June 13, 2022